64194: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64194


Short Caption:LORTON VS. RENO CITY CLERK (SFERRAZZA)Classification:Original Proceeding - Civil - Mandamus/Other


Lower Court Case(s):NONECase Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:01/21/2014 at 10:30 AMOral Argument Location:Carson City


Submission Date:01/21/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerGeorge Eddie LortonDel Hardy
							(Hardy Law Group)
						Stephanie R. Rice
							(Hardy Law Group)
						


Real Party in InterestDwight DortchJohn P. Desmond
							(Gordon Silver/Reno)
						Brett J. Scolari
							(Gordon Silver/Reno)
						Anjali D. Webster
							(Gordon Silver/Reno)
						


Real Party in InterestJessica SferrazzaBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Don Springmeyer
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentDan BurkHerbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						


RespondentLynnette JonesTracy L. Chase
							(Reno City Attorney)
						John J. Kadlic
							(Reno City Attorney)
						Herbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						



14-05556: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/11/2013Filing FeeFiling fee paid. E-Payment $250.00 from Del Hardy.


10/11/2013Petition/WritFiled Petition for Writ of Mandamus or Other Extraordinary Writ. (Exhibits attached).13-30409




10/11/2013Notice/IncomingFiled Amended Proof of Service.13-30419




10/16/2013Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioner shall have 15 days from service of the answer to file and serve any reply.13-30918




10/17/2013Notice/IncomingFiled Notice of Appearance, Bradley S. Schrager of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, for Real Party in Interest, Jessica Sferrazza.13-31126




10/17/2013Notice/IncomingFiled Certificate of Service. (Notice of Appearance)13-31225




10/17/2013Notice/IncomingFiled Notice of Appearance of John P. Desmond of the law firm of Gordon Silver for Real Party in Interest Dwight Dortch.13-31321




10/17/2013Notice/IncomingFiled Notice of Appearance of Brett J. Scolari of the law firm of Gordon Silver for Real Party in Interest Dwight Dortch.13-31323




10/17/2013Notice/IncomingFiled Notice of Appearance of Anjali D. Webster of the law firm of Gordon Silver for Real Party in Interest Dwight Dortch.13-31324




10/23/2013Notice/IncomingFiled Notice of Appearance and Representation by Counsel, Herbert B. Kaplan, Deputy District Attorney for the Washoe County Registrar of Voters.13-31909




11/14/2013Petition/WritFiled Real Party in Interest Jessica Sferrazza's Answer to Petition for Extraordinary Writs.13-34379




11/15/2013Petition/WritFiled Real Party in Interest Dwight Dortch's Answer to Petition for Writ of Mandamus or Other Extraordinary Writ.13-34544




11/15/2013AppendixFiled Appendix to Petition for Writ .13-34545




11/18/2013Notice/IncomingFiled Amended Certificate of Service.13-34698




11/19/2013Notice/IncomingFiled Notice of Appearance, John J. Kadlic, Reno City Attorney and Tracy L. Chase, Chief Deputy City Attorney for the Respondent Lynnette Jones, Reno City Clerk.13-34799




11/21/2013Notice/IncomingFiled Certificate of Service for Real Pary in Interest Jessica Sferrazza's Answer to Petition for Extraordinary Writs.13-35194




11/26/2013Order/ProceduralFiled Order Inviting Amicus Curiae Participation. This court invites the Nevada League of Cities and Municipalities to participate in this appeal as amicus curiae. Should the League of Cities consent to participate as amicus curiae, this court requests that it file and serve its amicus brief within 30 days from the date of service of the petition and answers. If an amicus brief is filed and served, petitioner and real parties in interest may file and serve any response to the brief within 15 days from the date that the amicus brief is served.13-35759




11/26/2013Notice/IncomingFiled Certificate of Service.13-35835




11/27/2013Notice/IncomingFiled Certificate of Service.13-35891




12/02/2013Petition/WritFiled Petitioner's Combined Reply to Real Parties in Interest, Jessica Sferrazza and Dwight Dortch's Answers to Petition for Writ of Mandamus or Other Extraordinary Writ.13-36010




12/02/2013Notice/IncomingFiled Certificate of Service for Petition for Writ of Mandamus or Other Extraordinary Writ and Exhibits.13-36012




12/02/2013Notice/IncomingFiled Proof of Service for Combined Reply to Real Parties In Interest, Jessica Sferrazza and Dwight Dortch's Answer to Petition for Writ of Mandamus or Other Extraordinary Writ.13-36054




12/10/2013Letter/IncomingFiled Letter from Nevada League of Cities & Municipalities declining the court's invitation to  file an amicus brief in this case.13-37274




01/03/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Tuesday, January 21, 2014, @ 10:30 a.m in Carson City for 30 minutes.14-00165




01/10/2014Notice/IncomingFiled Notice from Millie Warren with KOLO8 News Now requesting to have cameras in the courtroom during oral argument currently scheduled for January 21, 2014.14-00904




01/13/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-01072




01/14/2014Order/ProceduralFiled Order Granting Media Request. A request having been made seeking access to the Supreme Court of Nevada for the purpose of photographic or electronic coverage of the hearing to be held Tuesday, January 21, 2014, at 10:30 a.m., in Carson City. Permission is granted for photographic or electronic media coverage. Millie Warren of KOLO8 News Now is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants.14-01277




01/17/2014Notice/IncomingFiled Notice from Marilyn Newton with Reno Gazette-Journal requesting permission to have cameras in the courtroom during oral argument currently scheduled for January 21, 2014.14-01731




01/17/2014Order/ProceduralFiled Order. Marilyn Newton of RGJ Media is granted permission to photograph the court proceedings, for news purposes and not for commercial exploitation. Ms. Marilyn Newton shall coordinate with Millie Warren of KOLO8 News Now, who was previously designated as pool coordinator.14-01823




01/21/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


02/20/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court EN BANC.  Author:  Hardesty, J.  Majority: Hardesty/Gibbons/Douglas/Cherry.  Pickering, J., concurring.  Saitta, J., with whom Parraguirre, J., agrees, dissenting.  130 Nev. Adv. Opn. No. 8.14-05556




02/20/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to for service upon Lynnette Jones and Dan Burk.14-05624




02/25/2014Post-Judgment PetitionFiled Real Party in Interest Jessica Sferrazza's Petition for Rehearing Pursuant to N.R.A.P. 40.14-06181




02/25/2014Filing FeeFiling fee paid. E-Payment $150.00 from Bradley S. Schrager


02/25/2014Notice/IncomingFiled Real Party in Interest Dwight Dortch's Joinder to Real Party in Interest Jessica Sferrazza's Petition for Rehearing Pursuant to N.R.A.P. 4014-06236




02/26/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. We direct petitioner to file and serve an answer to the petition by Friday, February 28, 2014, at noon. Sferrazza shall have until Monday, March 3, 2014, at 4 p.m. to file and serve any reply.14-06295




02/26/2014WritFiled Returned Writ. Original Writ returned. Served on Lynnette Jones, Reno City Clerk and Chief Elections Officer of Washoe County on 02/24/14.14-06297




02/28/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.14-06608




03/03/2014Post-Judgment PetitionFiled Real Party in Interest Jessica Sferrazza's Reply in support of Petition for Rehearing.14-06831




03/05/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Saitta, J., with whom Parraguirre, J., agrees dissenting.14-07113




03/31/2014RemittiturIssued Notice in Lieu/Rehearing14-10022




03/31/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed


09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)